372 U.S. 252 (1963)
BEARDEN
v.
UNITED STATES.
No. 467, Misc.
Supreme Court of United States.
Decided February 25, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
William C. Collins for petitioner.
Solicitor General Cox, Assistant Attorney General Miller and Philip R. Monahan for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Elchuk v. United States, 370 U.S. 722.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.